The opinion of the court was delivered by
Breaux, J.
In 1893 suit was brought against Enoch Yanosdel and his interdiction decreed.
The plaintiff was appointed his curator.
This suit was brought by the curator to annul and set aside a deed' of sale, dated the 22d day of January, 1879, signed by Enoch Vanosdel, as vendor of a tract of land containing 160 acres, to the defendant. The vendor reserved the right to purchase back the property, until the 1st of January, 1880, by returning to the purchaser the amount paid by him on the property, and returning the promissory note representing a portion of the purchase price. He remained in possession after the sale, which was intended as a security for advances to be made by the vendee. On the 21st day of November, 1879, Enoch Yanosdel acknowledged in a notarial deed, signed also by his wife, that he had received the full amount of the purchase price, and renounced the right of redemption stipulated in the deed of 22d January, 1879.
This land was acquired by Enoch Va-nosdel from G. W. Martin in an exchange, dated 12th January, 1879.
*389Two of the deeds were passed before John McGrath, recorder of the parish of East Baton Rouge.
From the 1st of June until the latter part of October Enoch was afflicted with mental alienation, and was a patient during that time at the Insane Asylum at Jackson, undergoing medical treatment.
The purchaser, prior to the signing of the confirming deed of November, 1879, paid $100 to Enoch and $100 to his wife, making $2300, according to Hyce’s account. The act of sale was for $1500.
The witnesses testify that it was about all that the place was worth.
With reference to his mental condition, G. A. Bozeman, a farmer residing near this vendor, Enoch, in 1879, and who subsequently was ■employed in the sheriff and assessor’s office, and had opportunities to judge as to whether he was insane, testifies that he knew him intimately, and regarded him as a man of sound mind in the early part ■of 1879.
The sheriff of the parish and a number of other witnesses testify that they knew him, and never noticed that he was deranged prior to the date he was sent to the Insane Asylum; that after leaving the asylum in 1879 he appeared sane; that he voted intelligently, and ■sought to support himself and family, consisting of wife and children.
The notary before whom the acts were passed testifies that there was nothing in the conduct of the vendor, when he passed these acts •of sale, to indicate that he was in the least deranged.
Dr. T. S. Jones testifies that he has known Enoch Vanosdel over forty years, that he was a stupid boy, bút that he can not state that he was an imbecile.
Other witnesses testify that he was always weak-minded, and refer to certain of his acts as showing insanity.
The testimony, however, does not sustain the contention of the plaintiff that at the time of these transactions Enoch was incapable of transacting business or of making contracts for the want of sufficient intelligence and sense to manage' his affairs, and that in his weak mental condition he fell an easy prey to the wiles and machinations of the defendant Hyce'.
More than twenty witnesses, who knew him well, resided in the same parish; many of them his neighbors, who met him frequently, conversed with him and knew of his different business transactions, £ estify that they did not know of any of his acts indicating insanity, *390and that they had never heard that he was insane at the time that the ■■ deeds were passed.
The transactions at the time were not referred to or spoken of in the community by any one, in so far as the evidence discloses, as the acts of imposition and fraud by an unscrupulous neighbor, the defendant merchant.
The brother who became the interdict’s curator and the plaintiff in this suit, in that capacity, had a business transaction about the same time with the defendant. He also obtained advances from the • defendant and deeded to him the same number of acres of land,, worth about the same amount, to secure the advances.
It does not appear that the terms and conditions differed materially from those complained of in.this suit.
Not long subsequent to that date the plaintiff himself had business ■ dealings with his brother.
While unimportant in amount they do not have a tendency to ■ establish that he was known as a person of insane mind.
One of the witnesses testified that she had told the defendant that. Enoch was a “ man of very little sense,” that “ he was idiotic,” and', that he had never transacted any business.
She is the only witness who testified as to any notice to the defendant. She is not corroborated by the weight of the testimony, par- N ticularly in so far as relates to business transactions, for it is welL established that he did transact business.
The defendant denies that he was ever notified or received any-warning not to deal with him.
More than fourteen years had elapsed; the transactions remained unquestioned all these years, without even adverse comments; we-do not feel authorized to disturb these executed contracts.
In reference to the advances made by the defendant on the property placed in his name as security:
A receipt in notarial form was executed after they had been fur- • nished.
The mules that were part of the property thus advanced are said; by several witnesses not to have been worth the amount charged.
The record discloses that they were not sold directly by the defendant, as appears from the following:
“ W. H. Wright, sworn, says:
Q. “ Did you let Mr. Enoch Yanosdel have soma-mules during the-*391first part of the year ’79? If so, please state how many, at what, price and who paid you for them? A. I sold some mules to Mr. Vanosdel in the early part of ’79. I sold him, I think, four mules; I ain’t sure. Mr. Vanosdel, as I recollect, came here to Baton-Rouge. He wanted to buy some mules and he looked at the stock; he told me he would buy them and he would make arrangements, with Mr. Hyce to pay for them. I went up to Mr. Hyce’s place and he, Mr. Vanosdel, was at Rolling Fork, and he, Mr. Hyce, was not present at the time. I left the mules and horses there. I sold them to him, but I can not tell you the price of them; I have fqrgotten — I can not tell the price.
Q. “Mr. Hyce paid you for them? A. Yes, sir; I think it was. about two weeks afterward he paid me.
Q,. “Was it a fair price that you charged Vanosdel? A. I had a talk with Mr. Hyce and he told me any kind of a deal that I made-with this man would be ali right. He told me that he did not want to make any money on it himself. He said: ‘If you sell any stock-to my tenants, I don’t want to make any money on it.’
Q. “You made the trade with Enoch Vanosdel? A. He bargained with me for the stock. I left them there and Mr. Hyce paid me for them afterward.
Q,. “In dealing with Enoch Vanosdel did he strike you as a man who would be able to take care of his side of a trade. A. I did not see anything wrong with him any more than any other man.”
Reiative to the remainder of the account the testimony does not. show an advantage improperly taken.
The witnesses for plaintiff state that advances were made of such provisions as he and his laborers needed.
There were also certain debts paid. The mere impression of certain witnesses that there were overcharges would not justify the-conclusion that the amount advanced did not amount to, at least, $1500, the price and value of the property in controversy.
In Ohevalier vs. Whately and Husband, 12 An. 561, a well considered case, the court held that contracts with weak-minded persons will be closely scrutinized and those who deal with them held to a. strict standard of good faith.
The facts of that case make manifest the correctness of the conclusion regarding them.
The object of the suit was to annul two acts of sale executed, one on the 28th December, 1847, the other on the 26th February, 1848^
*392The vendor died in 1853 and the suits were brought immediately after his death.
The professed consideration of one ot the sales was not paid at all.
The consideration seemingly of the other sale consisted of property which continued as before, and as they always intended it should continue, to belong to the vendor.
The vendor was an excessively weak-minded person, most easily duped and deceived.
The defendants were his relatives and he was living with them. Their influence as relations and protectors over one of his mental incapacity was obvious.
The court concluded that advantage had been improperly taken of the weak-minded vendor by his relatives, the vendees.
In the case at bar, the time which elapsed between the date of sale and that of suit is much greater.
The sale was not without consideration, and it was not notorious that the vendor was weak-minded, nor is the fraud charged obvious.
In case of Holland vs. Miller, 12 An. 624, the fraud was not established. The court says: “ Contracts would rest on a very weak foun - dation, if those of the most solemn character could be avoided on allegations of insanity, when the proof thereof is contradictory.
“It would be.necessary for the contracting parties, before the execution of the contract,- to inquire into their mutual mental soundness.”
These utterances apply to the case at bar.
In Baumgarden, Curatrix, vs. Langles, 35 An. 441: On the 31st December, 1877, Baumgarden sold to Langles.
Suit to annul the sale was brought on the- 30th December, 1878.
One of the grounds was fraud, in .that defendant being well aware of Baumgarden’s mental weakness,, took advantage thereof and that by threats, improper influences and false and fraudulent representations induced the vendor to sign the deed of sale.
The proof was. not clearly established.
The court affirmed the judgment of the District Court rejecting the demand. ... ■
The law treats with special regard those unfortunate beings .deprived of understanding .by some, providential dispensation.
It also treats with tenderness those whose mental weakness renders incapable of managing their affairs;.but neither applies in the case *393at bar, for the evidence does not establish that the sadly afflicted man who was interdicted in 1893 was insane in January, 1879, nor does it establish that he was at the last mentioned date notoriously weak-minded and incapable of giving consent to a contract for advances to enable him to cultivate bis place.
The judgment appealed from is affirmed at appellants’ costs.